DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 31 and 34 have been considered but are moot in view of new grounds of rejection.
Regarding claim 35, Applicant argues that figures 7 and 8 of Ishizaki show that the “maximum width of bump 42 is larger than the width of resist opening 31”and that therefore “when viewed from the upper component side in a plan view, the bump 42 completely covers the gap g, and the insulating substrate cannot be seen between the body portion and the resist portion” (see page 10 of Remarks).  
First, the Examiner notes that claim 35 requires “in plan view from the first component side, the connecting portion and the insulating substrate are located between the body portion and the resist portion”, the claim makes no mention of “seeing” the insulating substrate between the body portion and the resist portion (when looking from above the connecting portion), the claim only requires that both the insulating portion and the connecting portion are located between the body portion and the resist portion, not that both can “be seen” when looking in plan view.  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the insulating substrate cannot be seen between the body portion and the resist portion” see page 10 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, even though the connecting portion overlaps the gap g in which the insulating substrate is exposed, the Examiner maintains that both the connecting portion and the insulating portion of Ishizaki are “are located between the body portion and the resist portion” as required by claim 35.  Additionally, this limitation is also clearly disclosed by the primary reference Chen.  Figure 5K of Chen (reproduced and annotated below) shows that the substrate 101 and connecting portion 403 are both located between the body portion 102-1 and the resist portion 103 and would also be able to “be seen” if looking at the components “in plan view from the first component side”.

    PNG
    media_image1.png
    413
    780
    media_image1.png
    Greyscale

In view of the foregoing, the Examiner is not persuaded that Chen and Ishizaki fail to disclose “wherein, in plan view from the first component side, the connecting portion and the insulating substrate are located between the body portion and the resist portion” as required by claim 35.
As all prior claims were cancelled with the instant amendment and in view of the foregoing,  new claims 31-50 stand rejected as further detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the image pickup apparatus" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests changing the dependence of claim 48 from claim 46 to claim 47 in order to provide antecedent basis for the limitation.
Claims 46-50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 claims “the printed circuit board according to claim 1”, as such 46 is claimed to be dependent on claim 1.  However, claim 1 has been cancelled, therefore, claim 46 is dependent on a cancelled claim as cannot be considered to “contain a reference to a claim previously set forth”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of Examination on the merits, the Examiner will treat claim 46 as if it refers back to the printed circuit board of claim 31.
Claims 47-50 are rejected due to their dependence on claim 46.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36, 38 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (United States Patent Application Publication 2015/0137349) in view of Ishizaki (United States Patent Application Publication 2007/0253148).
Regarding claim 31, Chen discloses a printed circuit board comprising: a first component including a first land (figure 5K exhibits an electronic component including substrate 401 and first land 402 as disclosed at paragraph 89); a second component including an insulating substrate and a second land (figure 5K exhibits PCB substrate 101 as disclosed at paragraph 35; figure 5K further exhibits pad 102-1 as disclosed at paragraphs 38 and 54), the second land being provided on the insulating substrate (figure 5K exhibits wherein land 102-1 is provided on substrate 101), the second land including a body portion (figure 5K exhibits a body portion of the land 102-1), a connecting portion interconnecting the first land and the second land (figure 5K exhibits solder ball 403 as disclosed at paragraph 90), wherein, in plan view from the first component side, all of the body portion is located within an outer edge of the first land (figure 5K exhibits where land 102-1 is disposed within the outer edge of land 402, figure 5H exhibits wherein land 102-1 is within the opening in the plan view, note that pad 102-1 is a NSMD pad and is therefore represented by two solid circles), and wherein the connecting portion is provided on the body portion (figure 5K exhibits wherein the connecting portion 403 is provided on body portion 102-1), the first protruding portion, the second protruding portion, and a portion of the insulating substrate (figure 5K exhibits wherein the connecting portion 403 is provided on substrate 101 as shown in the figure below).  However, Chen fails to disclose the second land including a first protruding portion, and a second protruding portion, the first protruding portion and the second protruding portion protruding from an outer edge of the body portion; and wherein the connecting portion is provided the first protruding portion, the second protruding portion, and wherein the portion of the insulating substrate on which the connecting portion is provided is between the first protruding portion and second protruding portion.

    PNG
    media_image2.png
    413
    780
    media_image2.png
    Greyscale

Ishizaki is a similar or analogous system to the claimed invention as evidenced Ishizaki teaches a circuit board wherein the motivation of providing a uniform bond state between a pad and solder would have prompted a predictable variation of Chen by applying Ishizaki’s known principal of providing a land including a first protruding portion, and a second protruding portion, the first protruding portion and the second protruding portion protruding from an outer edge of the body portion figure 7 exhibits pads 23 with first and second extensions 34 from an outer edge of a pad body portion as disclosed at paragraph 70); and wherein the connecting portion is provided the first protruding portion, the second protruding portion (figure 8 exhibits wherein bump 42 is provided on extensions 34 as disclosed at paragraph 72).
In view of the motivations such as providing a uniform bond state between a pad and solder one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Chen in view of Ishizaki fails to explicitly disclose wherein the portion of the insulating substrate on which the connecting portion is provided is between the first protruding portion and second protruding portion (the Examiner notes that Chen teaches providing a connecting portion on a part of the insulating substrate, therefore, when modifying the pad of Chen to include extensions as taught by Ishizaki, it is apparent that the portions of the substrate on which the connecting portion is provided would have been between said extensions, however, in the interest of compact prosecution and to more clearly show how a connecting portion interacts with a pad with extensions, the Examiner is further relying on Gerber).
Gerber is a similar or analogous system to the claimed invention as evidenced Gerber teaches a solder mask design wherein the motivation of increasing the strength of a solder bond would have prompted a predictable variation of Chen by applying Gerber’s known principal of providing solder on a portion of a substrate between pad extensions (figure 2 exhibits a partial solder mask pad with extensions as shown in a plan view; figure 4B exhibits a side view showing a portion between extensions as disclosed at paragraph 30; figure 4B further exhibits that the solder 104 is disposed on the substrate at the pad edge as shown below).  Therefore, when applying this known technique to Chen which discloses solder on a portion of the substrate, it would have been obvious to a person having ordinary skill in the art to have said portions be between extensions as taught by Gerber
In view of the motivations such as increasing the strength of a solder bond one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

    PNG
    media_image3.png
    303
    564
    media_image3.png
    Greyscale

Regarding claim 33, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 31), in addition, Chen discloses resist portion provided on the insulating substrate (figure 5K further exhibits pad 102-1 and resist 103 on substrate 101 as disclosed at paragraphs 38 and 54), wherein, in plan view from the first component side, the resist portion is larger than the first land and provided with an opening (figure 5H exhibits a plan view wherein NSMD pads 102-1 are provided with an opening larger than the pad as disclosed at paragraph 85), and wherein, in plan view from the first component side, (i) the first land is located inside the opening (figure 5K shows a side view which shows that the first land is located within the opening over pads 102-1), and Ishizaki discloses (ii) at least a part of the first protruding portion and at least a part of the second protruding portion are provided between outer edge of the first land and the resist portion (figure 7 of Chen exhibits a plan view in which extensions 34 extend between an outer edge of pad 23 and resist portion 26).
Regarding claim 34, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 33), in addition, Gerber discloses wherein a first portion of the connecting portion and a second portion of the connecting portion are in contact with wall surface of the resist portion (figure 4A exhibits wherein first and second portions of connecting portion 104 are in contact with a wall surface of the resist portion 300 located at the pad extensions), and Ishizaki discloses  wherein the first portion is in contact with the first protruding portion, and wherein the second portion is in contact with the second protruding portion (figure 8 exhibits where solder 42 is in contact with protruding portions 42).
Regarding claim 35, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 34), in addition, Chen discloses wherein, in plan view from the first component side, the connecting portion and the insulating substrate are located between the body portion and the resist portion (figure 5H exhibits a plan view in which the insulating substrate is shown to be between the body portion and resist portion, figure 4K further exhibits wherein the connecting portion is located on the insulating substrate in the area between resist 103 and body portion 102-1).
Regarding claim 36, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 33), however, Chen fails to disclose wherein, in plan view from the first component side, a distal end of the first protruding portion and a distal end of the second protruding portion are covered by the resist portion.
Gerber is a similar or analogous system to the claimed invention as evidenced Gerber teaches a solder mask design wherein the motivation of increasing mechanical connection strength would have prompted a predictable variation of Chen by applying Gerber’s known principal of extending the distal end of protrusions under a resist portion (figures 2 and 3A exhibit wherein the distal ends of extensions 201 are covered by resist as disclosed at paragraph 32).
In view of the motivations such as increasing mechanical connection strength one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 38, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 31), in addition, Chen discloses wherein the connecting portion contains solder (paragraph 28 teaches that solder bumps are used for the connection).
Regarding claim 43, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 31), in addition, Chen wherein, in plain view from the first component side, the body portion has a circular shape or a quadrangular shape (figure 5H exhibits wherein the body portion is circular).
Regarding claim 44, Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 31), in addition, Ishizaki discloses wherein an area of the first protruding portion and an area of the second protruding portion are in contact with the connecting portion (figure 8 exhibits wherein solder is formed on the circular portion 33, the extensions 34 and on a portion between extensions 34 as disclosed at paragraphs 72-74) such that the first protruding portion and the second protruding portion function as reference members for determining a connection state of the connecting portion (this is a functional limitation that is inherent to the structure of a protruding portion being in contact with solder, the Examiner maintains that it is inherent that the protruding portions that contact solder which are disclosed by Ishizaki could similarly be used in an visual x-ray evaluation of the solder joint to determine a connection state of the solder joint since both the protruding portions of Ishizaki and the claimed protruding portions extend from a body portion of a pad to solder resist layer and as such the connection state can similarly be evaluated and visualized using x-ray).
Regarding claim 45, Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 31), in addition, the combination discloses wherein an area of a surface of the connecting portion that is in contact with the second land is larger than an area of a surface of the connecting portion in contact with the first land (because Chen teaches that both the body portion and the first land have a same area, by adding protruding portions as taught by Ishizaki, which also contact the solder, the area of the surface of the connecting portion in contact with the second land, including both the body and protruding portions of the second land, is larger than an area of a surface of the connecting portion in contact with the first land, which is limited to a body portion).
Claims 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ishizaki in view of Gerber and further in view of Waidhas et al.  (United States Patent Application Publication 2006/0244142).
Regarding claim 32, Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 31), however, Chen fails to disclose wherein, in plan view from the first component side, a part of the first protruding portion and a part of the second protruding portion overlap with the first land.
Waidhas is a similar or analogous system to the claimed invention as evidenced Waidhas teaches an electronic component configuration wherein the motivation of reducing circuit failure by reducing mechanical stress on the solder connections would have prompted a predictable variation of Chen in view of Ishizaki by applying Waidhas’s known principal of setting a diameter of a body portion of a land on a circuit board to be less than the diameter or a component’s corresponding land (figure 4 exhibits wherein the diameter of the PCB land 24 is less than the diameter of the component land 9 as disclosed at paragraph 86).  When applying this known technique to Chen in view of Ishizaki it is apparent that the protruding portion which is connected to a body portion would extend inside the outer edge of the first land in order to contact the body portion such that a part of the protruding portion overlaps a portion of the first land that is inside the outer edge of the first land.
In view of the motivations such as reducing circuit failure by reducing mechanical stress on the solder connections one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chen in view of Ishizaki.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 37, Chen in view of Ishizaki and further in view of Gerber disclose everything claimed as applied above (see claim 33), in addition, Chen discloses wherein, in plan view from the first component side, the first land and the opening have circular shapes (figures 5H and 5K exhibits wherein the openings and lands are circular).  However, Chen fails to clearly disclose that he first land has a circular shape.
Chen discloses a first land a first shape which is not explicitly disclosed.  Waidhas teaches the a first land can have a circular shape (paragraph 78 teaches that the first land is approximately circular).  Because both Chen and Waidhas teach lands for connecting electronic components it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the circular land shape of Waidhas for the unknown land shape disclosed by Chen to achieve the predictable result of forming an electrical connection between components.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ishizaki in view of Gerber and further in view of Maruko (United States Patent Application Publication 2015/0340335).
Regarding claim 39, Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 31), however, Chen fails to disclose a resin portion surrounding the connecting portion in plan view from the electronic component side, wherein the resin portion interconnects the first component and the second component.
Maruko is a similar or analogous system to the claimed invention as evidenced Maruko teaches a method of mounting an electronic component wherein the motivation of protecting connection portions between the solder and the lands would have prompted a predictable variation of Chen by applying Maruko’s known principal of providing a resin under fill layer surrounding solder in plan view from the electronic component side, wherein the resin portion interconnects the electronic component and the printed wiring board (figure 5 exhibits resin under fill layer 30 as disclosed at paragraph 60).
In view of the motivations such as protecting connection portions between the solder and the lands one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ishizaki in view of Gerber and further in view of Minegishi (United States Patent Application Publication 2016/0126153).
Regarding claim 40, Chen in view of Ishizaki  and further in view of Gerber discloses everything claimed as applied above (see claim 31), in addition, Chen discloses wherein the first component comprises a semiconductor element and a package substrate, and the package substrate comprises the first land (paragraph 89 teaches that the electronic component includes a substrate 401 which corresponds to a package substrate and circuitry which corresponds to the semiconductor element and the first land 402 is on the substrate 401).  However, Chen fails to disclose wherein the semiconductor element is mounted on the package substrate.
Chen teaches mounting a generic semiconductor electronic component on the PCB. Minegishi teaches mounting an image sensor LGA package on a PCB (figure 2 exhibits wherein an image sensor 501 as a semiconductor element is mounted on a substrate 502 as disclosed at paragraph 38).  Because both Chen and Minegishi teach electronic components which are LGA packages, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic electronic component for an image sensor as taught by Minegishi to achieve the predictable result of mounting LGA component on a PCB with enhanced mount reliability.
Regarding claim 41, Chen in view of Ishizaki in view of Gerber and further in view of Minegishi discloses everything claimed as applied above (see claim 40), however, Chen fails to disclose wherein the first component is an image sensor.
Chen teaches mounting a generic electronic component LGA package on the PCB. Minegishi teaches mounting an image sensor LGA package on a PCB (figure 2 exhibits wherein the image sensor is an LGA semiconductor package as disclosed at paragraph 38).  Because both Chen and Minegishi teach electronic components which are LGA packages, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic electronic component for an image sensor as taught by Minegishi to achieve the predictable result of mounting LGA component on a PCB with enhanced mount reliability.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ishizaki in view of Gerber and further in view of Fukasawa (United States Patent 5,844,782).
Regarding claim 42, Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 1), however, Chen fails to disclose wherein a maximum width of the first protruding portion and a maximum width of the second protruding portion in a direction perpendicular to a protruding direction thereof are equal to or less than half of a width of the body portion.
Fukasawa is a similar or analogous system to the claimed invention as evidenced Fukasawa teaches a wiring board wherein the motivation of minimizing the pitch between lands by minimizing the space required to run connecting patterns between lands would have prompted a predictable variation of Chen by applying Fukasawa’s known principal of setting a maximum width of the protruding portion in a direction perpendicular to a protruding direction thereof is equal to or less than half of a width of the body portion (figure 4b exhibits protruding portion 16a which has a width of 0.1-0.2mm relative to a diameter of 0.6mm as disclosed at column 3 lines 27-31 and column 4 lines 17-25).
In view of the motivations such as minimizing the pitch between lands by minimizing the space required to run connecting patterns between lands one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Chen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi in view of Chen in view of Ishizaki and further in view of Gerber.
Regarding claim 46, Minegishi discloses an electronic device comprising: a casing (figure 1 exhibits a casing 201 as disclosed at paragraph 33); and a printed circuit board disposed inside the casing (figure 1 exhibits PCB 600 as disclosed at paragraph 33).  However, Minegishi fails to disclose wherein the printed circuit board is a printed circuit board according to claim 1.
Chen in view of Ishizaki and further in view of Gerber is a similar or analogous system to the claimed invention as evidenced Chen in view of Ishizaki and further in view of Gerber teaches a printed circuit board wherein the motivation of enhancing mount reliability of a LGA package would have prompted a predictable variation of Minegishi by applying Chen in view of Ishizaki and further in view of Gerber’s known principal of using a printed circuit board according to claim 1 for mounting a LGA package (see claim 31, the Examiner notes that claim 1 was cancelled with the current amendment, therefore, for the purpose of Examination on the merits, the Examiner is treating claim 46 as if it incorporated the printed circuit board according to claim 31).
In view of the motivations such as enhancing mount reliability of a LGA package one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Minegishi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 47, Minegishi in view of Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 46), in addition, Minegishi discloses wherein the electronic device is an image pickup apparatus (figure 1 exhibits wherein the device is a camera as disclosed at paragraph 32).
Regarding claim 48, Minegishi in view of Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 46), in addition, Minegishi discloses wherein the image pickup apparatus is a camera (figure 1 exhibits wherein the device is a camera as disclosed at paragraph 32).
Regarding claim 49, Minegishi in view of Chen in view of Ishizaki and further in view of Gerber discloses everything claimed as applied above (see claim 46), in addition, Minegishi discloses wherein the electronic device is a mobile device (paragraph 92 teaches that the device may be a mobile device).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Minegishi in view of Chen in view of Ishizaki in view of Gerber and further in view of Applicant Admitted Prior Art.
Regarding claim 50, Minegishi in view of Chen and further in view of Ishizaki discloses everything claimed as applied above (see claim 46), however, Minegishi fails to disclose wherein the electronic device is a smartphone.
However, it is Applicant Admitted Prior Art (MPEP 2144.03) is taken that both the concepts and advantages of providing a camera in a mobile device such as a smartphone is well known and expected in the art (additionally, paragraph 92 teaches that the device may be in a mobile device).  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included the casing and PCB taught by Minegishi in view of Chen and further in view of Ishizaki in a smartphone, for doing so would allow for a user to make calls, video calls and capture images while only carrying a single mobile device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696